Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent, dated August 22, 1977, as, upon petitioner’s guilty plea to a violation of a certain provision of the rules and regulations of the Suffolk County Police Department, dismissed him from his position as a police officer. Determination confirmed insofar as reviewed and proceeding dismissed on the merits, without costs or disbursements. In the light of the offense charged and the prior record of petitioner, the penalty imposed was not shocking to one’s sense of fairness (see Matter of Alñeri v Murphy, 38 NY2d 976). Hopkins, J. P., Latham, Damiani and Suozzi, JJ., concur.